 

Exhibit 10.129

 

EIGHTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT

 

This EIGHTH AMENDMENT TO NOTE AND WARRANT AGREEMENT (this “Amendment”), dated as
of April 5, 2016, is made by and between TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation (“Parent”), TWINLAB CONSOLIDATION CORPORATION, a Delaware
corporation (“TCC”), TWINLAB HOLDINGS, INC., a Michigan corporation (“Twinlab
Holdings”), ISI BRANDS INC., a Michigan corporation (“ISI Brands”), and TWINLAB
CORPORATION, a Delaware corporation (“Twinlab Corporation”), NUTRASCIENCE LABS,
INC., a Delaware corporation, NUTRASCIENCE LABS IP CORPORATION., a Delaware
corporation, ORGANIC HOLDINGS LLC, a Delaware limited liability company, RESERVE
LIFE ORGANICS, LLC, a Delaware limited liability company, RESVITALE, LLC, a
Delaware limited liability company, RE-BODY, LLC, a Delaware limited liability
company, INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company,
ORGANICS MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a
Delaware limited liability company, FEMBODY, LLC, a Delaware limited liability
company, RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company,
INNOVITA SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and
JOIE ESSANCE, LLC, a Delaware limited liability company (each of the foregoing
Persons being referred to herein individually as a “Company” and collectively as
the “Companies”), and PENTA MEZZANINE SBIC FUND I, L.P., a Delaware limited
partnership (the “Purchaser”).

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of November 13, 2014, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, Consent and Joinder
dated as of January 22, 2015, that certain Second Amendment to Note and Warrant
Purchase Agreement and Consent dated as of February 4, 2015, that certain Third
Amendment to Note and Warrant Purchase Agreement and Consent dated as of April
30, 2015, that certain Fourth Amendment to Note and Warrant Purchase Agreement,
Limited Consent and Limited Waiver dated as of June 30, 2015, that certain Fifth
Amendment to Note and Warrant Purchase Agreement and Limited Consent dated as of
September 9, 2015, that certain Sixth Amendment to Note and Warrant Purchase
Agreement dated October 5, 2015, that certain Joinder Agreement dated as of
October 30, 2015 and that certain Seventh Amendment to Note and Warrant Purchase
Agreement dated as of January 28, 2016 (as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Note Purchase Agreement”); and

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.          Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Note Purchase Agreement.

 

2.          Amendments to Note Purchase Agreement. Subject to the satisfaction
of the conditions precedent set forth herein and in reliance on the
representations, warranties and covenants of the Companies set forth herein and
in the Note Purchase Agreement, each party hereto hereby agrees that the Note
Purchase Agreement be and hereby is, amended as follows:

 

2.1.       New Defined Terms. Section 1 of the Note Purchase Agreement is hereby
amended by inserting each of the following defined terms in the appropriate
alphabetical order:

 

“JL-Utah” means JL-Utah Sub, LLC, an Alaska limited liability company.

 

 1 

 

 

“JL-Utah Debt” means the “Subordinated Loans” (as that term is defined in the
Subordination Agreement (JL-Utah).

 

“Subordination Agreement (JL-Utah)” means the Subordination Agreement dated as
of April 5, 2016 between the Purchaser and JL-Utah and acknowledged by the
Companies, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

2.2.          Amendment to Section 6.7. Section 6.7 of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“6.7           Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of (a) the Indebtedness to Purchaser, (b) Permitted
Senior Debt, (c) the Essex Debt, (d) the Little Harbor Debt, (e) Indebtedness,
incurred at the time of, or within 20 days after, the acquisition of any fixed
assets for the purpose of financing all or any part of the acquisition cost
thereof, (f) the Utah Lease, (g) the Subordinated Debt; (h) Refinancing
Indebtedness with respect to any of the foregoing; provided that any Refinancing
Indebtedness that (i) is a renewal or extension of Permitted Senior Debt is
renewed or extended in accordance with Section 15 of the Subordination
Agreement, (ii) is a refinancing of Permitted Senior Debt is on terms reasonably
satisfactory to the Purchaser, (iii) is a renewal or extension of the
Subordinated Debt is renewed or extended in accordance with Section 15 of the
JL-BBNC Subordination Agreement and (iv) is a refinancing of the Subordinated
Debt is on terms reasonably satisfactory to the Purchaser; (i) the Nutricap
Seller Notes; (j) the JL Properties Reimbursement Agreement, (k) the DVA Note,
to the extent issued in accordance with the terms of the DVA Put Agreement, (l)
the Golisano Holdings Debt; (m) the Great Harbor Debt and (n) the JL-Utah Debt.”

 

2.3.          Amendment to Section 6.11. Section 6.11 of the Note Purchase
Agreement is hereby amended by replacing Section 6.11 in its entirety with the
following:

 

“6.11         Entering Into or Modification of Certain Agreements

 

The Companies and their Subsidiaries shall not amend, restate, supplement or
otherwise modify (or permit or consent to any amendment, restatement, supplement
or modification of) the terms of (i) its articles or certificate of
incorporation, bylaws, any agreement between or among any of the holders of any
Company’s or any of its Subsidiaries’ Equity Interests, any other organizational
document, in each case which would be materially adverse to the Purchaser and
(ii) any of the Transaction Documents, the documents and/or instruments
evidencing the Permitted Senior Debt (unless permitted under the Subordination
Agreement), the documents and/or instruments evidencing the Little Harbor Debt
(unless permitted under the Little Harbor Subordination Agreement), the
Subordinated Loan Documents (unless permitted under the JL-BBNC Subordination
Agreement), JL Properties Reimbursement Agreement (unless permitted under the JL
Properties Subordination Agreement), the DVA Put Agreement or the DVA Note
(unless permitted under the DVA Subordination Agreement), the Golisano Holdings
Debt (unless permitted under the Subordination Agreement (Golisano Holdings),
the Great Harbor Debt (unless permitted under the Subordination Agreement (Great
Harbor) or the JL-Utah Debt (unless permitted under the Subordination Agreement
(JL-Utah) or any of the leases for the Premises, in each case which would result
in a Material Adverse Effect or (iii) the Nutricap Seller Notes.”

 

3.          Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

 2 

 

 

3.1.          The execution, delivery and performance by such Company of this
Amendment (a) are within such Company’s corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

3.2.          This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Company and constitutes a legal, valid and
binding obligation of each Company, enforceable against such Company in
accordance with its terms except (a) as the same may be limited by bankruptcy,
insolvency, reorganization moratorium or similar laws now or hereafter in effect
relating to creditors rights generally and (b) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

3.3.          Both before and after giving effect to this Amendment on the date
hereof (a) the representations and warranties of the Companies contained in
Section 4.1 of the Note Purchase Agreement and the other Transaction Documents
are true, correct and complete on and as of the date hereof as if made on such
date (and to the extent any representations and warranties shall relate to the
Effective Date or another earlier date, such representation and warranties shall
be deemed to be amended to relate to the date hereof), and (b) no Default or
Event of Default has occurred and is continuing.

 

4.          Ratification and Confirmation. The Companies hereby ratify and
confirm all of the terms and provisions of the Note Purchase Agreement and the
other Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

5.          Condition to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

5.1.       The Purchaser shall have received a fully executed copy of this
Amendment.

 

5.2.       The Purchaser shall have received the corresponding, fully executed
amendment to the documents evidencing the Permitted Senior Debt, in form and
substance satisfactory to the Purchaser.

 

5.3.       The Purchaser shall have received the corresponding, fully executed
amendment to the Subordinated Loan Agreement, in form and substance satisfactory
to the Purchaser.

 

5.4.       The Purchaser shall have received the fully executed copies of the
Subordination Agreement (JL-Utah) and the documents evidencing the JL-Utah Debt,
in each case in form and substance satisfactory to the Purchaser.

 

5.5.       All representations and warranties of the Companies contained herein
shall be true and correct in all material respects as of the date hereof (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof).

 

5.6.       The Purchaser shall have received all fees and other amounts due and
payable to the Purchaser and its counsel in connection with this Amendment, and
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies under the Note Purchase
Agreement.

 

 3 

 

 

6.          Miscellaneous.

 

6.1.       Except as otherwise expressly set forth herein, nothing herein shall
be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

6.2.       This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.

 

6.3.       This Amendment shall be governed by the laws of the State of New York
without giving effect to any conflict of law principles and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.4.       The Companies agree to pay all reasonable expenses, including legal
fees and disbursements, incurred by Purchaser in connection with this Amendment
and the transactions contemplated hereby.

 

6.5.       This Amendment shall be deemed a Transaction Document for all
purposes of the Note Purchase Agreement and the other Transaction Documents. On
and after the date hereof, each reference in the Note Purchase Agreement and the
other Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Amendment.

 

6.6.       Each Company, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser’s decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

[Signature Pages Follow.]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  COMPANIES       TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi
Whittel   Name: Naomi Whittel   Title: Chief Executive Officer         TWINLAB
HOLDINGS, INC.         By: /s/ Naomi Whittel   Name: Naomi Whittel   Title:
Chief Executive Officer         TWINLAB CONSOLIDATION CORPORATION         By:
/s/ Naomi Whittel   Name: Naomi Whittel   Title: Chief Executive Officer        
TWINLAB CORPORATION         By:   /s/ Naomi Whittel   Name: Naomi Whittel  
Title: Chief Executive Officer         ISI BRANDS, INC.         By: /s/ Naomi
Whittel   Name: Naomi Whittel   Title: Chief Executive Officer

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

  NUTRASCIENCE LABS, INC.         By: /s/ Naomi Whittel   Name: Naomi Whittel  
Title: Chief Executive Officer         NUTRASCIENCE LABS IP CORPORATION        
By: /s/ Naomi Whittel   Name: Naomi Whittel   Title: Chief Executive Officer

 

  ORGANIC HOLDINGS LLC         By: /s/ Naomi Whittel   Name: Naomi Whittel  
Title: Sole Manager         RESERVE LIFE ORGANICS, LLC         By: ORGANIC
HOLDINGS LLC, its sole Member         By:   /s/ Naomi Whittel   Name: Naomi
Whittel   Title: Sole Manager         RESVITALE, LLC       By: ORGANIC HOLDINGS
LLC, its sole Member         By:   /s/ Naomi Whittel   Name: Naomi Whittel  
Title: Sole Manager

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

  RE-BODY, LLC       By: ORGANIC HOLDINGS LLC, its sole Member         By: /s/
Naomi Whittel   Name: Naomi Whittel   Title: Sole Manager         INNOVITAMIN
ORGANICS, LLC       By: ORGANIC HOLDINGS LLC, its sole Member         By: /s/
Naomi Whittel   Name: Naomi Whittel   Title: Sole Manager         ORGANICS
MANAGEMENT LLC       By: ORGANIC HOLDINGS LLC, its sole Member         By: /s/
Naomi Whittel   Name: Naomi Whittel   Title: Sole Manager         COCOAWELL, LLC
      By: ORGANIC HOLDINGS LLC, its sole Member         By: /s/ Naomi Whittel  
Name: Naomi Whittel   Title: Sole Manager         FEMBODY, LLC       By: ORGANIC
HOLDINGS LLC, its sole Member         By: /s/ Naomi Whittel   Name: Naomi
Whittel   Title: Sole Manager

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

  RESERVE LIFE NUTRITION, L.L.C.,       By: ORGANIC HOLDINGS LLC, its sole
Member         By: /s/ Naomi Whittel   Name: Naomi Whittel   Title: Sole Manager
        INNOVITA SPECIALTY DISTRIBUTION, LLC       By: ORGANIC HOLDINGS LLC, its
sole Member         By:   /s/ Naomi Whittel   Name: Naomi Whittel   Title: Sole
Manager         JOIE ESSANCE, LLC       By: ORGANIC HOLDINGS LLC, its sole
Member         By:   /s/ Naomi Whittel   Name: Naomi Whittel   Title: Sole
Manager

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

  PURCHASER:         PENTA MEZZANINE SBIC FUND I, L.P.       By: Penta Mezzanine
SBIC Fund I GP, LLC, its General Partner         By: /s/ Seth D. Ellis   Name:
Seth D. Ellis   Title: Manager

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

